IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. 61,233-05 & 61,233-06


ROBERT RORY HOHN, Relator

v.

THE DISTRICT CLERK OF LIBERTY COUNTY, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. CR-21,365-B & CR-21,294-B 
IN THE 253RD JUDICIAL DISTRICT COURT 
FROM LIBERTY COUNTY


 Per curiam.

O R D E R



 These are original applications for writs of mandamus.
	Relator contends the State submitted Proposed Findings of Fact and Conclusions of Law,
which were adopted by the habeas court, but that he has not received a copy of the findings as
required by Article 11.07, § 7, V.A.C.C.P.  Relator's contentions present a colorable claim.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the respondent, District Clerk of Liberty County, is ordered to file with this
Court within thirty days a response by stating whether the record contains a copy of the Proposed
Findings of Fact and Conclusions of Law, which were adopted by the habeas court, and whether a
copy of such has been forwarded to Relator.
	IT IS SO ORDERED this the 25TH   day of April, 2007.
DO NOT PUBLISH